

117 HR 1613 IH: Stop the Biden Caravan Now Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1613IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mrs. Boebert introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo secure the southern border of the United States against illegal border crossings, and for other purposes.1.Short titleThis Act may be cited as the Stop the Biden Caravan Now Act.2.Secure southern borderNotwithstanding any other provision of law, the Secretary of Homeland Security, in coordination with the Secretary of Defense, shall—(1)transfer all structures, equipment, personnel, and other barriers used to provide additional security in the District of Columbia from January 12 through the date of the enactment of this Act, including what was used for the Inauguration of Joe Biden and Kamala Harris as President and Vice President of the United States, to the southern border of the United States;(2)determine as soon as reasonably feasible where to erect and place the structures, equipment, personnel, and other barriers in order to impede to the greatest extent possible illegal border crossings into the United States; and(3)ensure such structures, equipment, personnel, and other barriers remain intact along the southern border until—(A)a determination is made by the Secretary of Homeland Security, in consultation with the Commissioner of the U.S. Customs and Border Protection, that the southern border is secure and illegal border crossings are no longer feasible; and(B)such a determination made pursuant to subparagraph (A) is affirmed by a two-thirds majority vote in the House of Representatives and the Senate.